Citation Nr: 1505531	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  10-06 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for hepatitis B, prior to October 1, 2003.
      
2.  Entitlement to a rating in excess of 20 percent for hepatitis B, from October 1, 2003.


REPRESENTATION

Appellant represented by:	Mary Anne Royle, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to October 1979.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2008 rating decision in which the RO, inter alia, granted service connection and assigned an initial 10 percent rating for hepatitis B, effective August 12, 1998.  In February 2009, the Veteran filed a notice of disagreement (NOD) with the assigned rating.  The RO issued a statement of the case (SOC) in January 2010.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in February 2010. 

In June 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  

In June 2012, the Board, inter alia, remanded the hepatitis B claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  After taking further action (the issuance of a notice letter to the appellant, the receipt of VA treatment records, and scheduling VA examinations), the AMC continued to deny the hepatitis B claim (as reflected in a May 2013 supplemental SOC (SSOC)), and returned this matter to the Board for further appellate consideration.

In December 2013, the Board, inter alia,  granted a 20 percent disability rating for the Veteran's hepatitis B, effective October 1, 2003 (continuing a 10 percent rating prior to October 1, 2003);, and granted an initial 50 percent disability rating for depressive disorder, effective February 17, 2009.  At that time, the Board also remanded a claim for a total disability rating based on individual unemployability (TDIU) (for which an appeal had also been perfected) for a VA medical opinion regarding the combined effects of the Veteran's service-connected disabilities as well as extra-schedular consideration, and remanded the matter of entitlement to an effective date earlier than February 17, 2009 for the award of service connection for depressive disorder for the issuance of an SOC pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).   

Subsequently, in April 2014, the Board issued a Corrective Order correcting typographical errors in the December 2013 decision.  

The Veteran appealed the Board's December 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2014 Order, the Court granted a Joint Motion (filed by representatives of both parties) to vacate and remand those portions of the December 2013 decision in which the Board denied an initial disability rating greater than 10 percent for hepatitis C, prior to October 1, 2003, and denied a rating greater than 20 percent for hepatitis C, from October 1, 2003; and returned these matters to the Board for further proceedings consistent with the Joint Motion.  The Board's decision on the depressive disorder claim was not disturbed.  

The Board notes that, in addition to the paper claims file, the Veteran has separate paperless, electronic Virtual VA file and Veterans Benefits Management System (VBMS) files.  A review of the documents in Virtual VA reveals January 2014 VA psychiatric examination and hearing loss/tinnitus examination reports as well as a January 2014 rating decision in which the RO granted service connection for bilateral hearing loss and tinnitus and an April 2014 rating decision in which the RO granted an earlier effective date for the 50 percent rating for depressive disorder beginning February 17, 2009.  The January 2014 and April 2014 rating decisions are also located in the VBMS file.  The VBMS file also includes a May 2014 rating decision in which the RO granted an effective date of October 1, 2003 for the 20 percent rating for hepatitis the July 2014 Joint Motion, as well as a November 2014 statement from the Veteran's representative.  The remaining documents in these files are either duplicative or irrelevant to the issues on appeal.  

The Board's decision denying an initial rating in excess of 10 percent for hepatitis B prior to October 1, 2003 is set forth below.  The claim for a rating in excess of 20 percent for hepatitis B from October 1, 2003 is addressed in the remand following the order; this matter being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.

As final preliminary matters, in the December 2013 decision/remand the Board referred the issue of entitlement to service connection for poor health due to exposure to contaminated water while the Veteran was stationed at Camp LeJeuune in North Carolina from May 1977 to July 1979.  This issue has not yet been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.

Also, in the July 2014 Joint Motion, the parties noted that the Board should have addressed the claim of entitlement to an effective date earlier than February 17, 2009 for the award of service connection for depressive disorder based on the holding in DeLisio v. Shinseki, 25 Vet. App. 45 (2011) (when a claim is pending for service connection for a condition and information obtained reasonably indicates that the condition is caused by a disease or other disability that may be associated with service, the pending claim reasonably encompasses a claim for benefits for the causal disease or disability even if the veteran never formally requested benefits).  However, this theory pertains to the remanded issue of entitlement to an effective date earlier than February 17, 2009 for the award of service connection for depressive disorder for which an SOC has not yet been issued.  As such, this argument is referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished. 

2.  Prior to October 1, 2003, the Veteran's service-connected hepatitis B was manifested by intermittent episodes of fatigue, malaise, and joint pain.  However, prior to July 2, 2001, daily episodes of fatigue, malaise, and anorexia and incapacitating episodes of fatigue, weakness, malaise, anorexia, mild weight loss, and right upper quadrant discomfort or minimal liver damage and symptoms requiring dietary restriction or other therapeutic measures were not shown.  Also, as of July 2, 2001, evidence of minimal liver damage with associated fatigue, anxiety, and gastrointestinal disturbance necessitating dietary restriction or other therapeutic measures or incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past 12-month period were not shown.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for hepatitis B, prior to October 1, 2003, are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002, 2014); 38 C.F.R. § 4.114, Diagnostic Code (DC) 7345 (as in effect prior to and since July 2, 2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) include enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ) (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Sec'y of Veterans Aff., 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

In this case, February 2005 and April 2008 pre-rating letters notified the Veteran of what information and evidence was needed to satisfy the elements of what was then a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  These letters also informed the Veteran to submit any evidence in his possession pertinent to the claim (consistent with Pelegrini and the version of 38 C.F.R. § 3.159 then in effect).  

After the RO's award of service connection for hepatitis B, and the Veteran's disagreement with the initial rating assigned, no additional VCAA notice letter notice for the downstream higher rating issue was required under 38 U.S.C.A. § 5103A .  See VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004)).  However, the January 2010 SOC set forth the criteria for a higher rating for this disability (the timing and form of which suffices, in part, for Dingess/Hartman).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records, VA medical records, private medical records, Social Security Administration (SSA) records, and reports of VA examinations.  The Board also finds that no further AOJ action, prior to appellate consideration, is required.  
In particular, the Board notes that the Veteran has been afforded adequate VA examinations in December 1998 and November 2012, the reports of which reflect consideration of all relevant evidence of record and contain sufficient detail upon which to rate his service-connected hepatitis B for the period prior to October 1, 2003.  The Veteran has not identified any additional records that are relevant to the rating claim herein decided.  

As for the Veteran's June 2011 Board hearing, the Board notes that the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2)  requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).   Here, the Board finds that there has been substantial compliance with the provisions of 38 C.F.R. § 3.103(c)(2), and that the hearing was legally sufficient.

During the June 2011 hearing, the undersigned  enumerated the issues on appeal, which included a claim for higher rating for hepatitis B.   See Hearing Transcript (T.) at p. 2.  Also, information was solicited regarding the current symptoms of his hepatitis B disability and whether there were any outstanding medical records available.  See T. at p. 3-17.  Therefore, not only was  the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Although the undersigned did not explicitly suggest the submission of additional evidence, any omission in this regard was not prejudicial to the appellant.   The hearing discussion did not reveal any existing  evidence that might be available that had not been submitted.  Moreover, following the hearing, additional development in connection with the claim was undertaken of the claim
Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any existing, pertinent evidence that has not been obtained.  The record also otherwise presents no basis for further development to create any additional evidence to be considered in connection with the matter currently under consideration.

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided,  at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate DCs identify the various disabilities.  When a question arises as to which of two ratings apply under a particular DC, the higher rating is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where, as here, the question for consideration is entitlement to  higher ratings following the initial awards of service connection, evaluation of the medical evidence to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required. Fenderson, 12 Vet. App. at 126.  

The record reflects that, during the Veteran's military service, in February 1977, he was noted to have a positive hepatitis-associated antigen after a blood donation.  In January 1978 a positive hepatitis-associated antigen was again noted.  Post-service private treatment records show that in October 1996 he was found to have abnormal liver function stigmata of chronic liver disease and he was subsequently diagnosed with hepatitis B in February 1998.  

The Veteran filed a claim for service connection for hepatitis B in August 1998 and, while the claim was originally denied, by rating decision dated in October 2008, service connection for hepatitis B was granted and an initial 10 percent disability rating was assigned effective August 12, 1998.  The Veteran perfected an appeal of this decision and, subsequently, by rating decision dated in December 2012, the RO increased the Veteran's disability rating for hepatitis B to 20 percent ,effective November 13, 2012.  

The Veteran seeks an initial rating higher than 10 percent for his hepatitis B and a rating higher than 20 percent beginning October 1, 2003.  He contends that fatigue and incapacitating episodes associated with his hepatitis B have prevented him from being able to work since 2003, and that he is therefore entitled to higher ratings both before and after October 1, 2003.  Significantly, the Veteran notes that his hepatitis B symptoms increased significantly when he began taking the drug, Interferon, in 2003.  As indicated above, although the Board is limiting its consideration to the period prior to October 1, 2003, some of the evidence and argument submitted after that time frame potentially bears upon the period under consideration. 

Significantly, in June 2011, the Veteran submitted an opinion letter from a private registered nurse consultant who provided a longitudinal review of the Veteran's medical history with respect to his hepatitis B.  The nurse indicated that the Veteran had a long-standing history of incapacitating symptoms/conditions, to include: daily fatigue, depression, joint and back pain, chronic gastritis with ulcers, arthralgia and polyarthralgia, abdominal cramps (to include right upper quadrant pain), michrohematuria, restriction of activities of daily living and moderate liver damage.  

The criteria for rating disabilities of the liver were revised during the pendency of the Veteran's appeal, effective July 2, 2001.  See Schedule of Rating Disabilities: Disabilities of the Liver, 66 Fed. Reg. 29488 (May 31, 2001).  As there is no indication that the revised criteria are intended to have retroactive effect, the Board has the duty to adjudicate the claim only under the former criteria for any period prior to the effective date of the new DCs, and to consider the revised criteria for the period beginning on the effective date of the new provisions.  See Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).  The retroactive reach of the revised regulation under 38 U.S.C.A. § 5110(g) can be no earlier than the effective date of that change.

In this case, the RO and the AMC have considered the claim for a higher rating under both the former and revised applicable criteria, and has given the appellant notice of both criteria (see January 2010 SOC).  Hence, there is no due process bar to the Board also considering the claim in light of the former and revised applicable rating criteria, as appropriate.

The Veteran's hepatitis B is currently rated as 10 percent disabling under the new diagnostic criteria of DC 7345, which pertains to chronic liver disease without cirrhosis (including hepatitis B, chronic active hepatitis, autoimmune hepatitis, hemochromatosis, drug-induced hepatitis, etc., but excluding bile duct disorders and hepatitis C).  See 38 C.F.R. § 4.114, DC 7345 (2014).  

Prior to July 2, 2001, a 10 percent rating was warranted under DC 7345  when there was evidence of demonstrable liver damage with mild gastrointestinal disturbance.  A 30 percent rating was warranted for infectious hepatitis where there was minimal liver damage with associated fatigue, anxiety, and gastrointestinal disturbance of lesser degree and frequency but necessitating dietary restriction or other therapeutic measures.  A higher rating of 60 percent was warranted for moderate liver damage and disabling recurrent episodes of gastrointestinal disturbance, fatigue, and mental depression.  A 100 percent rating was warranted for marked liver damage manifest by liver function test and marked gastrointestinal symptoms, or with episodes of several weeks duration aggregating three or more a year and accompanied by disabling symptoms requiring rest therapy. 38 C.F.R. § 4.114, DC 7345 (2001). 

Effective July 2, 2001, the rating criteria for chronic liver disease without cirrhosis (including hepatitis B, chronic active hepatitis, autoimmune hepatitis, hemochromatosis, drug-induced hepatitis, etc., but excluding bile duct disorders and hepatitis C) were amended to provide for a 10 percent evaluation when there is evidence of intermittent fatigue, malaise, and anorexia or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.  The next higher rating of 20 percent necessitates daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.

A 40 percent rating requires daily fatigue, malaise, and anorexia, with minor weight loss and hepatolomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  A 60 percent rating is warranted for daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatolomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks, but not occurring constantly.  A 100 percent rating is warranted for near constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain). 38 C.F.R. § 4.114, DC 7345 (2014).  

For purposes of evaluating conditions under DC 7345, "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician. 38 C.F.R. § 4.114, DCs 7345 and 7354, Note 2.

Evidence relevant to the severity of the Veteran's hepatitis B during the period prior to October 1, 2003 includes a VA examination report dated in December 1998.  At that time, the Veteran reported experiencing fatigue since 1997.  He complained of feeling tired and indicated that he had to change positions with his job at the United States Postal Service from letter carrier, which was full time, to a mail handler, which was part time.  He also complained of multiple joint pains, mostly in the morning, which usually wear off as the day goes on.  The Veteran reported that his doctors attributed this to his hepatitis B.  He denied nausea or vomiting.  He reported three bouts of diarrhea each week, usually soft, sometimes watery, but not usually smelly.  He had episodes of dark urine in the past, the last one was several weeks ago.  He had one episode of jaundice in 1997.

With regard to vomiting, hematemesis, and melena, the Veteran stated that he had one bout of melena in the early 1990s, which he had a colonoscopy for, and had none since.  He denied hematemesis or vomiting.  With regard to current treatments for his hepatitis B, the Veteran indicated that he was not currently getting any treatment for his hepatitis.  He was being followed regularly by the liver specialist at Yale every four weeks and had no dietary restrictions.  He reported some mild distention of his stomach every other day with some mild campiness which lasted for a couple of hours.  There was no nausea of vomiting and he denied treatment for this.  With regard to fatigue the Veteran denied weakness and there were no complaints of depression or anxiety.  

On physical examination, the Veteran did not have any ascites and his weight had been stable.  The Veteran weighed 191 pounds during the examination and indicated that his weight had been between 190-200 pounds for the last two years.  He had no steatorrhea and there were no signs of malabsorption or malnutrition.  With regard to hematemesis or melena, he had one episode of melena many years ago and none since.  There was no hematemesis.  With regard to pain or tenderness, he reported some mild right upper quadrant tenderness to palpation with no rebounding or guarding.  The liver was normal by size and examination.  He had no superficial abdominal veins and there was no edema in his ankles.  With regard to muscle strength, the Veteran had normal muscle strength, 5/5 bilaterally, in his upper and lower extremities and there was no wasting.  On rectal examination his guaiac was negative with brown stool.  There were no hemorrhoids and his prostate was normal size and nontender.  The impression was hepatitis B, chronic and persistent, by the Veteran's history.  

Also relevant to the time period prior to October 1, 2003, the Veteran was afforded a VA examination in November 2012 to determine whether the record reflected any changes in severity of the Veteran's hepatitis B disability at any point since August 12, 1998.  Significantly, the November 2012 VA examiner wrote that the Veteran's disability had remained consistent in that his fatigue, arthralgias, and malaise had persisted and the medical record of evidence did indicate periods of worsening since diagnosis.  Sometimes made worse during the periods of using antiviral and Peg-interferon medication (as medication side effects).  The disability had worsened to the point that the Veteran was no longer employed by the post office as a letter carrier due to the inability to carry loads and walk for prolonged periods as a requirement of employment.  Additionally, the Veteran reported the period of disability where he was confined to the home, unable to leave to walk, drive, or shop as at least 2 weeks but no longer than 4 weeks during the previous calendar 12 months.  

With respect to a June 2011 private nurse consultation report, the November 2012 VA examiner wrote that this report was thorough and represented an accurate detail of the Veteran's timeline and progression of his disability.  The examiner pointed out that, since this report was completed, the Veteran had been  diagnosed with severe obstructive sleep apnea. 

Also relevant in this case are private treatment records dated as early as March 2003.  Specifically, a March 2003 liver biopsy shows "chronic hepatitis with lobular activity (grade II), portal and periportal fibrosis with a suggestion of bridging (Stage II-III)."  In a December 2004 letter, Dr. E.G.L. noted that the Veteran was diagnosed with hepatitis B in the 1990s.  It was noted that the Veteran had been previously treated with Interferon but that this did not cure his disease and, since June 2004, the Veteran had been on Lamivudine to keep his hepatitis B under control.  Dr. E.G.L. also wrote that the Veteran's work entailed lifting heavy boxes and that his significant joint pain as well as his significant fatigue made it difficult for him to do his job.  In a March 2007 letter from Dr. M.H. noted that the Veteran had severe hypertension, degenerative joint disease of the back with recurrent right sciatic pain and could not lift anything over five pounds and could not stand and sit for a long period of time.  It was also noted that he had hepatitis C (treated by Dr. E.G.L.) and psychiatric problems (treated by Dr. K.).  In A June 2011 letter from Dr. J.M. it was noted that the Veteran's depression was secondary to his hepatitis B.

In this case, the Veteran has reported fatigue and joint pain throughout the pendency of the appeal.  The Veteran's disability rating for hepatitis B was originally increased from 10 percent to 20 percent, effective November 13, 2012, based on the November 2012 VA examiner's report that the total duration of the incapacitating episodes in the last 12 months was "at least 2 weeks but less than 4 weeks."  

However, in the December 2013 decision, the Board noted that both the Veteran and his representative had contended that the Veteran's hepatitis B symptoms increased in severity when he began Interferon treatment in 2003 and that he subsequently lost his job with the post office.  As the record confirmed that the Veteran did begin Interferon treatment in 2003 and the Veteran's hepatitis B symptoms did increase significantly when he began this treatment, the Board found that a 20 percent disability rating was warranted for the Veteran's hepatitis B effective October 1, 2003.  

However, prior to October 1, 2003, the evidence does not warrant an initial disability rating greater than 10 percent for the Veteran's hepatitis B under any applicable criteria.   As noted above, prior to July 2, 2001, the next higher rating of 30 percent rating for infectious hepatitis requires minimal liver damage with associated fatigue, anxiety, and gastrointestinal disturbance of lesser degree and frequency but necessitating dietary restriction or other therapeutic measures.  With regard to the rating for the Veteran's hepatitis B prior to July 2, 2001, the medical evidence does not warrant a higher rating.  While the Veteran reported three bouts of diarrhea per week during the December 1998 VA examination, he denied any dietary restrictions and also denied anxiety.  

As for the criteria in effect from July 2, 2001, as noted, the next higher rating of 20 percent necessitates daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  With regard to the rating for the Veteran's hepatitis B beginning July 2, 2001, the medical evidence also does not warrant a higher rating.  Significantly, prior to October 1, 2003 there were no sign of malnutrition , no dietary restrictions and no indication of the use of continuous medication for his hepatitis B or incapacitating episodes due to the hepatitis B.   

In an October 2014 statement, the Veteran's representative wrote that the Veteran is entitled to a 30 percent rating prior to October 1, 2003.  Significantly, the representative indicated that there was evidence of mild liver damage prior to October 1, 2003.  In support of this assertion, the representative noted the findings of the March 2003 liver biopsy, the December 2004 letter from Dr. E.G.L., the Veteran's Interferon treatment beginning in 2003 resulting in depression an unemployment, the findings of the March 2005 VA examination, the 2006 award of Social Security disability benefits, the 2006 statement from Dr. K., the March 2007 statement from Dr. M.R., the 2011 retrospective opinions from Dr. J.M. and A.C., and the November 2012 VA examination findings.  However, none of this evidence supports a higher rating prior to October 1, 2003 for the Veteran's hepatitis B.  

As indicated above, under the applicable criteria in effect prior to July 2, 2001, the next higher, 30 percent rating for infectious hepatitis required minimal liver damage with associated fatigue, anxiety, and gastrointestinal disturbance of lesser degree and frequency but necessitating dietary restriction or other therapeutic measures.  Beginning July 2, 2001, the next higher rating of 20 percent rating is warranted for daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  While it is true that the Veteran's hepatitis B resulted in some liver damage prior to October 1, 2003, such does not warrant a higher rating for that time period.  

Also, while the Veteran currently has experienced depression due to his hepatitis B (which is separately rated) and depression is contemplated in the rating criteria prior to July 2, 2001, the record clearly shows that the Veteran's depression first began in 2003, after the change in criteria beginning July 2, 2001.  As such, the initial rating claim for the Veteran's hepatitis B is not dependent upon the remanded claim of entitlement to an earlier effective date for the award of service connection for depressive disorder.  

The above determinations are based on consideration of applicable versions and provisions of VA's rating schedule.  In addition, the Board finds that there is no showing that, at any pertinent point prior to October 1, 2003, the Veteran's service-connected hepatitis B reflected so exceptional or so unusual a picture as render inadequate the schedular criteria for rating the disability and to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b) (cited in the January 2010 SOC).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

The Board finds that schedular criteria are adequate to rate the Veteran's hepatitis B prior to October 1, 2003.  As noted, VA's rating schedule provides various, alternative means for evaluating hepatitis B, to include on the basis of associated fatigue, anxiety, and gastrointestinal disturbance necessitating dietary restrictions or other therapeutic measures as well as incapacitating episodes.  Unfortunately, as explained above, the disability under consideration simply does not meet the criteria for a higher rating under any potentially applicable rating criteria prior to October 1, 2003.  
	
The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir., 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, however, the matter herein  decided only involves evaluation of a single disability.  As the Board has fully considered the symptoms/impairment associated with hepatitis B during the time frame under consideration, and the evaluation of multiple service-connected disabilities is not presently at issue, the Board finds that the holding of Johnson is inapposite here.

Under these circumstances, the Board concludes that the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met prior to October 1, 2003, and that referral of this matter for extra-schedular consideration is not warranted .  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).
	
For all the foregoing reasons, the Board finds that, for the period prior to October 1, 2003, there is no basis for staged rating of the Veteran's hepatitis B, pursuant to Fenderson, and that the claim for higher rating must be denied.   In reaching these conclusions, the Board had considered the applicability of the benefit-of-the-doubt doctrine, but finds that the preponderance of the evidence is against assignment of any higher rating prior to October 1, 2003.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial rating in excess of 10 percent for hepatitis B, prior to October 1, 2003, is denied.  


REMAND

Unfortunately, the Board finds that further AOJ action in the matter remaining on appeal is warranted, even though such will, regrettably, further delay an appellate decision.

In  the July 2014 Joint Motion, the parties noted that the Board should address whether the Veteran is entitled to temporary total disability while on Interferon treatment as the record shows that he was on leave from his job between 2003 and 2004 because he was unable to work during that time.  Specifically, during the July 2010 RO hearing the Veteran testified that he was treated with Interferon for approximately 18 weeks, beginning in October 2003.  

Although the Board previously referred this matter to the RO as a matter independent of the higher rating claims (which involves actual evaluation of the higher , here, the parties to the JMR strongly suggest that this matter is inextricably intertwined with the matter of a rating in excess of 20 percent for hepatitis B from October 1, 2003.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As the AOJ  has not yet adjudicated a claim for a temporary total rating for convalescence under the provisions of 38 C.F.R. § 4.30, any action on the remaining higher rating claim, at this juncture, would be premature.  Rather, the Board must remand this matter for consideration concurrently with the temporary total rating claim (for which, if denied, an appeal would have to be perfected for the Board to adjudicate that matter).  The Board is essentially bound by the findings in the JMR as adopted by the Court in granting the JMR.  See, e.g., Chisem v. Gober, 10 Vet. App. 526, 527-28 (1997) (under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case, and, therefore, the Board is not free to do anything contrary to the Court's prior action with respect to the same claim).  

While the higher rating claim is on remand, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records. 

The claims file currently includes outpatient treatment records from the Connecticut VA Healthcare System, through October 2012.  More recent records from this facility may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain from the Connecticut VA Healthcare System all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since February 2011., following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.
	
The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159..  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1. Obtain from the Connecticut VA Health Care System all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since October 2012 Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities. All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim for higher rating remaining on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted adjudicate the claim for a temporary total rating for convalescence, under the provisions of 38 C.F.R. § 4.30, for the period of the  Veteran's Interferon treatment (approximately 18 weeks beginning October 2003), then adjudicate the claim for a rating in excess of 20 percent for hepatitis B  from October 1, 2003.  Adjudicate each claim in light of all pertinent evidence and legal authority.

5.  If the claim for a temporary total rating is denied, provide notice of the denial, as well as notice of the Veteran's appellate rights, to the Veteran and his attorney.  

If the Veteran files a notice of disagreement with the denial furnish to the Veteran and his attorney an appropriate SOC, along with a VA Form 9, and afford them full opportunity to perfect an appeal as to that matter. 

The Veteran and his attorney are reminded that an appeal requires the filing of an NOD by or on behalf of a Veteran and a substantive appeal after a SOC is provided.  See 38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. § 20.200 (2014).  Hence the temporary total rating claim will only be before the Board if a timely appeal is perfected.

6.  Unless the claim for a rating in excess of 20 percent for hepatitis B,  from October 1, 2003, is granted to the Veteran's satisfaction, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


